IN THE SUPREME COURT OF THE STATE OF NEVADA


                 FEDERAL IHOUSÏNG FINANCE                              No. 83695
                 AGENCY, IN ITS CAPACITY AS
                 CONSERVATOR FOR THE FEDERAL
                 NATIONAL MORTGAGE
                 ASSOCIATION; AND FEDERAL
                 NATIONAL MORTGAGE
                 ASSOCIATION,                                                OCT 1 7 2022
                 Appellants,                                                        A. BROWN
                                                                       CLE       'UPREME COURT
                 VS.
                 WESTLAND LIBERTY VILLAGE, LLC,                                    CLERK

                 A NEVADA LIMITED LIABILITY
                 COMPANY; AND WESTLAND
                 VILLAGE SQUARE, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY,
                 Respondents.

                                     ORDER DISMISSING APPEAL

                            This is an appeal from a district court order denying a motion
                to dissolve a preliminary injunction. Eighth Judicial District Court, Clark
                County; Mark R. Denton, Judge.
                            The district court issued a preliminary injunction in the
                underlying dispute between Federal National Mortgage Association
                (Fannie Mae) and Westland Liberty Village, LLC, and Westland Village
                Square, LLC. Federal Housing :Finance Agency (FHFA), in its capacity as
                conservator for Fannie Mae, moved to intervene in the matter. The district
                court allowed F.H.FA to intervene, and FHFA, joined by Fannie Mae, moved
                to dissolve the preliminary injunction, arguing that it violated 12 U.S.C. §
                4617(f). The district court denied the motion to dissolve the preliminary
                injunction., and FH.FA and Fannie Mae appeal that decision.



SUPREME COURT
          OF
       NEVADA


(01   1947A
                                                                               2-2.-32-01
                            This court recently reversed the underlying preliminary
                injunction in Federal National Mortgage Association v. Westland Liberty
                Village, LLC, 138 Nev., Adv. Op. 57,       P.3d        (2022). Given that the
                preliminary injunction was reversed during the pendency of this appeal,
                this appeal, which challenges the district court's order denying FHFA's
                motion to dissolve the preliminary injunction, is now moot. See Univ. &
                Crnty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't, 120 Nev. 712, 720, 100
                P.3d 179, 186 (2004) (recognizing that In]ormally, a controversy must be
                live through all stages of the proceeding" for judicial review and that a
                matter may become moot through subsequent events); see also Personhood
                Nev. v. Bristol, 126 Nev. 599, 245 P.3d 572(2010) (dismissing an appeal as
                moot because this court could not grant effective relief). Accordingly, we
                            ORDER this appeal DISMISSED.'




                                        Parraguirre


                     Aa.t                                                              J.
                Hardesty                                  Stiglich


                                          , J.                                        , J.
                                                          Pickering


                                             ikr°12"2.""Im'aa
                                        Herndon
                                                              '4': J




                       'The Honorable Abbi Silver having retired, this matter was decided
                by a six-justice court.
SUPREME COURT
        OF
     NEVADA

                                                      2
101 1947A
                      cc:   Hon. Mark R. Denton, District Judge
                            Stephen E. Haberfeld, Settlement Judge
                            Snell & Wilmer, LLP/Las Vegas
                            Fennemore Craig P.C./Reno
                            Arnold & Porter Kaye Scholer LLP/Washington DC
                            Snell & Wilmer, LIT/Reno
                            Dickinson Wright PLLC
                            Cooper & :Kirk PLLC/Washington DC
                            Campbell & Williams
                            Law Offices of John Benedict
                            John W. Hofsaess
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(01 1947A    410.4D